Citation Nr: 1545848	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to reimbursement of medical expenses for non-VA treatment at a private medical facility (surgery for glottic cancer) on November 24-25, 2008. 

2.  Entitlement to reimbursement of medical expenses for non-VA treatment at a private medical facility (follow-up visit) on December 17, 2008.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision issued by the VA Medical Center (VAMC) in Fort Harrison, Montana.

The Veteran testified at a videoconference hearing before the undersigned in September 2014.


FINDINGS OF FACT

1.  The Veteran's November 25, 2008 glottic surgery (laryngotomy with removal of tumor/laryngocele, and cordectomy) at Massachusetts General Hospital (to include the initial laryngoscopy procedure on November 24, 2008) was of an emergent nature, in that VA facilities to conduct surgery that would not have significant side effects hazardous to his health, either (a) through the removal his vocal cords or (b) by undergoing radiation, were not feasibly available.

2.  The Veteran's December 17, 2008 follow-up treatment at Massachusetts General Hospital was of a non-emergent nature. 

3.  The Veteran was enrolled in the VA health care system and had been in receipt of treatment during the months preceding the November 2008 surgery.

4.  The Veteran is financially liable to the treatment provider, and has no coverage under a health care plan for reimbursement for the treatment. 

5.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 (2015).





CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of the unauthorized medical expenses incurred on November 24-25, 2008, for glottic surgery, have been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107; 38 C.F.R. §§ 17.52(a), 17.53, 17.54, 17.1000-1008.

2.  The criteria for payment or reimbursement of the unauthorized medical expenses incurred on December 17, 2008, for follow-up visit, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107; 38 C.F.R. §§ 17.52(a), 17.53, 17.54, 17.1000-1008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, the Veteran was sent letters in May 2013, August 2013, and January 2014 describing the type of evidence VA needed to grant the claims.  The Board acknowledges that the notices were deficient in that they were not provided prior to the initial adjudication of the claims and failed to fully inform the Veteran of the standards by which VA would decide the claims.  The omission is not determinative of whether the Veteran was prejudiced in this matter, however.  He has repeatedly demonstrated his understanding of what was necessary to be awarded the reimbursement he seeks.  See August 2012 statement from Veteran; March 2014 VA Form 9; September 2014 Hearing Testimony.  Any error in the notice provided the Veteran has thus been proven harmless.  Shinseki v. Sanders, 556 U.S. 396, 414 (2009). 

VA has fully complied with the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  The claim file contains, in pertinent part, all relevant documents from the private hospital treatment, as well as the VA treatment records relevant to his claim. 

The Veteran's statements in support of the claim are of record, including testimony provided at a September 2014 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his claim, and the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015), and that the Board can adjudicate the claim based on the current record. 

Repayment of Unauthorized, Non-VA Medical Expenses

The Veteran was diagnosed with squamous cell carcinoma of the left true vocal fold by VA in November 2008.  The record also refers to this condition as glottic cancer.  He underwent procedures aimed at understanding the nature and breadth of his cancer, and was informed that due to the anatomical difficulty in exposing the lesion, that endoscopic resection was not feasible and that surgery or chemoradiation would be his options for treatment.  

A surgeon at Massachusetts General Hospital indicated, however, that he could perform a laser surgery that would preserve the Veteran's ability to speak, and would not involve chemotherapy.  See Letter of January 5, 2009 from Dr. S.M.Z.  The Veteran ultimately obtained private treatment, and through this appeal seeks repayment for that treatment.

The Veteran stated in his August 2012 written statement and in his hearing testimony that the reason he sought outside care was that he was advised by his treating VA physician that the only options for cancer treatment would be to undergo radical surgery to remove his vocal cords, and/or radiation and/or chemotherapy.  He indicated that he did not believe it was reasonable to undergo surgery to remove his vocal cords when alternative surgery that would preserve his speech was available.  He seeks reimbursement for the following:

a) On November 24, 2008, he sought a second opinion at Massachusetts General Hospital to assist in his medical decision making, which included a laryngoscopy procedure.  The Veteran elected to have the surgeon at Massachusetts General Hospital perform the laser surgery on his glottic cancer.  That surgery was performed on November 25, 2008. 

b) The Veteran returned to Massachusetts General Hospital for follow-up visit with the surgeon on December 17, 2008.  The surgeon indicated that the Veteran had almost completely healed and was functioning with an excellent voice.

The Veteran has not contended, and the record does not suggest, that he sought authorization for the non-VA treatment prior to receiving such care, and he is not service-connected for his glottic cancer.  Reimbursement for emergency services in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 for non-service-connected conditions.  38 C.F.R. §§ 17.1000-1008. 

The term "emergency treatment" means, in pertinent part, medical services furnished "when Department or other Federal facilities were not feasibly available and an attempt to use them beforehand would not be reasonable, and when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1). 

VA has not defined "feasibly available" within the context of 38 U.S.C.A. § 1725, nor, from a review of the legislative history of that section of the United States Code did Congress identify what that term meant.  The Board notes, however, that VA has defined "feasibly available" in terms of when payment may be made for authorized services.  Under 38 C.F.R. § 17.53, "[a] Department of Veterans Affairs facility may be considered as not feasibly available when . . . the nature of the treatment required makes it necessary or economically advisable to use public or private facilities."

The Board finds that the November 25, 2008 glottic surgery (as well as the November 24, 2008 preliminary procedure) does meet the standards for emergency care, when providing the Veteran with the full benefit of the doubt.  The record is clear that the only options for treatment within VA would have resulted in severe health impacts for the Veteran; the laser surgery was not "feasibly available" at a VA facility.  38 C.F.R. § 17.53.  Within VA, he had the choice between losing the ability to speak, or undergoing radiation treatment, which would have its own significant negative health effects.  As such, it would not have been reasonable to attempt to use the VA facilities for his surgery prior to seeking the private treatment, as there was no indication that the VA facilities could perform the only identified treatment that would not have significant side effects.  The record is clear that the private physician, S.M.Z., M.D., offered surgical techniques that made use of a custom-designed tool for accessing vocal folds in patients with the Veteran's unusual anatomy.

The laser surgery option would preserve his ability to speak, and would avoid the health hazards of radiation treatment.  A prudent layperson would recognize that by delaying the laser surgery in favor of VA treatment, he would be forced to choose between two options that were hazardous to his health.  While this Veteran's appeal presents a scenario that may not fit cleanly into the definition of "emergency" treatment, the Board finds that the law can be reasonably construed to apply to his case.  38 U.S.C.A. § 5107.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for Veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance"). 

However, the December 17, 2008 follow-up visit by its nature was not emergent, and there is no suggestion in the record, from the medical treatment reports or in any statement by the Veteran that this treatment could not have been obtained in a VA facility, or that delay in obtaining this follow-up would have been hazardous to his life or health.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  In fact, the record indicates that the Veteran was found to be almost completely healed at the time of the December 17, 2008 visit.

The Board recognizes the Veteran's desire to follow-up with the surgeon who conducted the initial surgery, but finds that a reasonably prudent layperson would not have construed a delay in the follow-up visit as hazardous to his health.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002. 


ORDER

Entitlement to reimbursement of medical expenses for non-VA treatment at a private medical facility (surgery for glottic cancer) on November 24-25, 2008 is granted. 

Entitlement to reimbursement of medical expenses for non-VA treatment at a private medical facility (follow-up visit) on December 17, 2008 is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


